Exhibit 10.6

 

Gene Micheal Bennett,
Gemdale Garden International Building B,
Suite 20-C, #91 Jian Guo Road, ChaoYang District
Beijing, P.R.C 100022
 
January 4, 2008



Re: Service about being independent director and Chairman of the Audit Committee
of China Pharma Holdings, Inc



Dear Mr. Bennett,



On behalf of the Board of Directions and the Company, I am pleased to welcome
you to join the Board of the China Pharma Holdings, Inc as an independent
director and Chairman of the Audit Committee. I look forward to working with
you. Your starting date will be the date of the board approves your engagement
and your engagement for this term will end on the date of the next annual
shareholders meeting.
 
Your compensation will consist of the following:




1)     

A retainer of $16,000 per year, payable quarterly within 5 days of the start of
the quarter;


2)     

5,000 warrants of common stocks with an exercise price $3.32 per share which is
determined by the average stock price of 15 days before December 19th 2007. The
warrants will be vested on the anniversary date of the board resolution. The
warrants issued will be subject to the warrants plan to be adopted by the
Company.






If you agree to the terms and conditions stated above, please sign and date this
letter below.
 
I look forward to working with you and sincerely hope that your service will be
enjoyable and rewarding.



Sincerely



Chairman of the Board
China Pharma Holdings, Inc
 



Response:
This letter correctly sets forth the understanding of Gene Michael Bennett.
 
By: _________________________________

Date:________________________________